Martin, J.,

delivered the opinion of the court.
The plaintiff, in this case, having a claim of two thousand four hundred and twenty-five dollars against the defendant, attached his interest in the steam-boat Carroll, of which he was one-fourth owner. This proceeding opposed an obstacle to the execution of admiralty process sued out of ’the District Court of the United States, against the steam-boat in question, at tbe instance of several claimants for wages, work done, &c. The plaintiff consented that the obstacle should be removed by a sale of the boat, on condition.that .one-fourth of the proceeds should be retained by the sheriff and represent his claim in the- present suit, against the defendant’s interest therein, and that the marshal should hold the surplus, subject to the suit of the claimants. This was accordingly done.
The claimants afterwards proceeded to judgment, on their respective claims, in the court of admiralty. The portion of the proceeds of the sale of the boat, received by the marshal, proved insufficient to satisfy all these claims. Martin, Coffin & Co. and.R. C. Stockton, intervened in this suit, and obtained a rule to show cause why they should not be paid the balance of their claims' remaining unsatisfied, out of the proceeds of the sale of the boat, reserved for that purpose in the hands of the sheriff; this balance to be paid out of the one-fourth part of the boat attached as the defendant’s property. The intervenors contended that, as the whole of the boat was seized, subject to the privilege resulting from their claim, they were entitled- to exercise this privilege on the *167money in the sheriff’s hands. From the decision of the District Court, which made the rule absolute, the plaintiff has appealed to this court.
tained by privfgafnsTÍ'ateamthrte4WasUof the owners are coneUis’iveS ”aottier fourth owner, -which is attached in the state ““'of a creditor ^liesucala°™a^ must make otheraja¿JS; °f before-they can proceed against it.
la5^^ mand exceeds dollars,'his^apP,ea],lies asa,nat who had judgeven those ^^nfeTthree hundred dollars.
The plaintiff, in this suit, opposes the rule on the ground that, as the judgment of the court of admiralty is against the boat only in rem., and not against her owners or any of them in personas or in personam, it is, as to the latter, and consequently as to the present plaintiff or his debtor the defendant, whose interest in the boat was attached, res inter alios acta and without effect. This judgment, he contends, affords no evidence of the fairness or the amount of the claims of the intervening parties, against the money in the hands of the o i 3 © j sheriff or the plaintiff. The district judge considered the judgment which Martin, Coffin & Co. and Stockton, had obtained in the court of admiralty, as a judgment against the owners of three-fourths of the boat, in rem and in personas, and consequently in personam, against the owner of the other fourth. _ . .
. In this respect, we are of - opinion the judge of the District Court erred.
The whole case has been considered, notwithstanding the prayer of one of the intervening, parties and appellees to have the appeal dismissed as to him, on the ground the sum demanded by him is less than three hundred dollars ; and that his was a distinct demand from that.of the other intervening party, and therefore the matter in dispute between him and the plaintiff is for a sum which is insufficient to give jurisdiction, and precludes the interference of this court.
We' are of opinion, that the amount claimed by the plaintiff at the institution of the suit, imparts to it, its character in relation to its susceptibility of being the object of an appeal; that is, -so far as regards the plaintiff, all the incidents in the suit are subject to an appeal. If it were otherwise, he might be deprived of his right of appeal in a case in which the constitution entitled him to one, by the matter in dispute being frittered down into small parcels, by the acts of the defendants or opponents in the suit.
*168It is,- therefore, ordered, adjudged and decreed, that the judgment 0f the District Court be annulled, avoided and reversed; and the rule' enlarged and continued with directions to the court a qua to proceed thereon according to law, and to require from the intervening parties respectively, other proof of their claims than the judgments in their favor and against the boat in admiralty ; the appellees paying the costs of the appeal.